USCA11 Case: 20-10159    Date Filed: 01/25/2021   Page: 1 of 12



                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10159
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:19-cr-60117-CMA-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

ERIC ROPER,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 25, 2021)

Before JILL PRYOR, LUCK and MARCUS, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-10159         Date Filed: 01/25/2021   Page: 2 of 12



         Eric Roper (“Roper”) appeals his conviction and his 210-month sentence for

attempt to possess with intent to distribute a controlled substance, 3,4-

Methylenedioxymethamphetamine (“MDMA”), in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(C), and 846. On appeal, Roper argues that the district court:

(1) erred when it denied his motion to suppress concerning his statements to law

enforcement on April 30, 2019, because agents continued to interrogate him after he

had invoked the right to counsel, violating his Fifth and Sixth Amendment rights;

(2) erred when it determined he was a career offender under the sentencing

guidelines because his prior conviction for violating Fla. Stat. § 893.135 does not

qualify as a “controlled substance offense” under U.S.S.G § 4B1.2(b); and (3)

imposed a substantively unreasonable sentence because it relied on his criminal

history to deny a downward variance in his sentence when his criminal history was

already accounted for in the determination of his career offender status. After

thorough review, we affirm.

         We review the denial of a motion to suppress a confession under a mixed

standard -- we review findings of fact for clear error and the application of law to

the facts de novo. United States v. Bernal-Benitez, 594 F.3d 1303, 1318 (11th Cir.

2010). Similarly, when reviewing a waiver of Miranda rights,1 we review the district

court’s findings of fact for clear error and the application of the law to the facts de


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                               2
         USCA11 Case: 20-10159       Date Filed: 01/25/2021    Page: 3 of 12



novo. United States v. Farris, 77 F.3d 391, 396 (11th Cir. 1996). We review whether

a prior conviction is a “controlled substance offense” under § 4B1.2(b) de novo.

United States v. Lange, 862 F.3d 1290, 1293 (11th Cir. 2017). Finally, we review

the sentence a district court imposes for “reasonableness,” which “merely asks

whether the trial court abused its discretion.” United States v. Pugh, 515 F.3d 1179,

1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338, 351 (2007)).

      First, we are unpersuaded by Roper’s argument that the district court erred

when it denied his motion to suppress. The Fifth Amendment provides that no

person “shall be compelled in any criminal case to be a witness against himself.”

U.S. Const. amend. V. Consequently, in Miranda, the Supreme Court held that “the

prosecution may not use statements, whether exculpatory or inculpatory, stemming

from custodial interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.”

384 U.S. at 444. Thus, when an individual is subjected to custodial interrogation,

law enforcement must warn a defendant prior to any questioning that he has the right

to remain silent and the right to the presence of an attorney. Id. at 478-79.

      The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the [a]ssistance of [c]ounsel for his

defen[s]e.” U.S. Const. amend. VI. The Supreme Court has held that the Sixth

Amendment right to counsel “does not attach until a prosecution is commenced, that


                                          3
         USCA11 Case: 20-10159        Date Filed: 01/25/2021   Page: 4 of 12



is, at or after the initiation of adversary judicial criminal proceedings -- whether by

way of formal charge, preliminary hearing, indictment, information, or

arraignment.” McNeil v. Wisconsin, 501 U.S. 171, 175 (1991) (quotation omitted).

In other words, the Sixth Amendment right to counsel ordinarily does not arise until

there is a formal commitment by the government to prosecute, like when “the

government has committed itself to prosecute, and only then that the adverse

positions of government and defendant have solidified.” United States v. Gouveia,

467 U.S. 180, 189 (1984) (quotation omitted). Consequently, “[t]he mere filing of

a complaint and the issuance of a warrant for the [accused’s] arrest,” does not

constitute a formal commitment by the government to commence a criminal

prosecution for purposes of the Sixth Amendment. Lumley v. City of Dade City,

Fla., 327 F.3d 1186, 1195 (11th Cir. 2003) (quotation omitted).

      Under Miranda, statements and evidence obtained as a result of a custodial

interrogation are inadmissible unless the defendant was first warned of his rights and

then knowingly waived those rights. United States v. Parr, 716 F.2d 796, 817 (11th

Cir. 1983). The government bears the burden of establishing that a defendant made

a knowing, voluntary, and intelligent waiver of his Miranda rights by a

preponderance of the evidence. Id. We consider a Miranda waiver under the totality

of the circumstances, including the details of the interrogation and the defendant’s

characteristics. United States v. Ransfer, 749 F.3d 914, 935 (11th Cir. 2014). “Only


                                          4
         USCA11 Case: 20-10159       Date Filed: 01/25/2021    Page: 5 of 12



if the totality of the circumstances surrounding the interrogation reveal[s] both an

uncoerced choice and the requisite level of comprehension may a court properly

conclude that the Miranda rights have been waived.” United States v. Farley, 607

F.3d 1294, 1326 (11th Cir. 2010) (quotation omitted).

      When a defendant has invoked his right to counsel, he is not subject to further

interrogation by the authorities until counsel has been made available to him, unless

the defendant himself initiates further communication, exchanges, or conversations

with law enforcement. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). Thus, the

defendant’s statements are not subject to exclusion if he initiated further discussion

and knowingly and intelligently waived the right he had previously invoked. Oregon

v. Bradshaw, 462 U.S. 1039, 1041-46 (1983). A defendant “initiates” further

conversation with law enforcement when his statements evidence “a willingness and

a desire for a generalized discussion about the investigation.” Id. at 1045-46.

      Here, the district court did not err when it denied Roper’s motion to suppress

the confession that Roper made on April 30, 2019 (the “April 30th Confession”).

For starters, there was no violation of Roper’s Sixth Amendment rights because

those rights had not yet attached, since Roper had been arrested but no formal

“judicial criminal proceedings” had been commenced. See McNeil, 501 U.S. at 175;

Lumley, 327 F.3d at 1195.




                                          5
          USCA11 Case: 20-10159       Date Filed: 01/25/2021    Page: 6 of 12



      As for his Fifth Amendment right to counsel, it is undisputed that Roper

invoked this right at the time of his April 30 arrest when he told law enforcement

that he wanted to talk to somebody, he was explicitly asked if he wanted a lawyer,

and he responded affirmatively. However, the April 30th Confession is not subject

to exclusion because, after Roper invoked his Fifth Amendment right to counsel, he

reinitiated discussion with law enforcement and then knowingly and intelligently

waived his previously asserted right. See Bradshaw, 462 U.S. at 1041-46. As the

record shows, after initially invoking the right to counsel, Roper: (1) asked lead agent

Marco Suarez to explain what cooperation would entail; (2) learned that agents could

no longer speak with him because he had invoked his right to counsel, but that he

could continue talking with them if he agreed to waive his rights; (3) told agent

Suarez he was willing to speak with the agents; and, (4) when Special Agent Nicole

Nualart asked where he would like to be interviewed, asked to speak on the porch

area. On this record, Roper “initiated” further conversation with law enforcement

with conduct and statements that displayed “a willingness and a desire for a

generalized discussion about the investigation.” See id. at 1045-46.

      At that point, Special Agent Nualart read Roper his Miranda rights, and Roper

knowingly and intelligently waived them. See Parr, 716 F.2d at 817. Specifically,

Roper responded affirmatively to Special Agent Nualart’s question about whether

he understood his Miranda rights and to her question about whether he was willing


                                           6
         USCA11 Case: 20-10159        Date Filed: 01/25/2021   Page: 7 of 12



to speak with them, and then subsequently made incriminating statements to Nualart

about the drugs at issue. Moreover, as the district court observed, Roper’s criminal

history, along with his statement that this was not his “first rodeo” when he asked

for an attorney, indicates a familiarity and understanding of Miranda and the

criminal justice system. Nor is there any evidence, nor has Roper argued, that agents

engaged in any deceptive or coercive conduct.             Thus, the totality of the

circumstances demonstrates that Roper made an uncoerced choice and had the

“requisite level of comprehension” to make a valid Miranda waiver. See Farley, 607

F.3d at 1326. We, therefore, affirm the district court’s denial of Roper’s motion to

suppress the April 30th Confession.

      We also find no merit to Roper’s claim that the district court erred when it

determined he was a career offender under the sentencing guidelines. A defendant

is a career offender if: (1) the defendant is at least 18 years old at the time of the

instant offense of conviction; (2) the instant offense of conviction is either a “crime

of violence” or a “controlled substance offense;” and (3) the defendant has at least

two prior convictions of either a “crime of violence” or a “controlled substance

offense.” U.S.S.G. § 4B1.1(a). A “controlled substance offense” is an offense under

federal or state law, punishable by more than one year of imprisonment, that

prohibits the manufacture, import, export, distribution, or dispensing of a controlled




                                          7
          USCA11 Case: 20-10159        Date Filed: 01/25/2021    Page: 8 of 12



substance, or possession of a controlled substance, with intent to manufacture,

import, export, distribute, or dispense. U.S.S.G. § 4B1.2(b).

      In United States v. Shannon, we held that a defendant’s conviction for

trafficking cocaine in violation of Fla. Stat. § 893.135 did not constitute a “controlled

substance offense.” 631 F.3d 1187, 1189 (11th Cir. 2011). There, it was unclear

which part of the state statute the defendant had violated; we therefore had to assume

the prior conviction involved only the purchase of cocaine -- the least prohibited act

under the statute. Id. Because the sentencing guidelines do not include the act of

purchasing in its definition of a “controlled substance offense,” the defendant’s prior

conviction under § 893.135 was not a “controlled substance offense.” Id.

      In United States v. Smith, however, we held that a conviction under Fla. Stat.

§ 893.13 constitutes a “controlled substance offense,” under U.S.S.G. § 4B1.2(b).

775 F.3d 1262, 1268 (11th Cir. 2014). First, the definition of “controlled substance

offense” under U.S.S.G. § 4B1.2(b) does not require “that a predicate state offense

includes an element of mens rea with respect to the illicit nature of the controlled

substance.” Id.; see also United States v. Pridgeon, 853 F.3d 1192, 1198, 1200 (11th

Cir. 2017) (rejecting the argument that Smith was wrongly decided and affirming

Smith’s holding that convictions under Fla. Stat. § 893.13 qualify as “controlled

substance offenses” under the Sentencing Guidelines). Second, Smith rejected the

argument that Fla. Stat. § 893.13’s definition of a controlled substance was too broad


                                           8
         USCA11 Case: 20-10159       Date Filed: 01/25/2021    Page: 9 of 12



and must be tied to statutory federal analogues or generic federal definitions. See

Pridgeon, 853 F.3d at 1198; Smith, 775 F.3d at 1267.

      We are bound by prior panel decisions unless or until we overrule them while

sitting en banc, or they are overruled by the Supreme Court. United States v. Jordan,

635 F.3d 1181, 1189 (11th Cir. 2011); see also United States v. Bishop, 940 F.3d

1242, 1253-54 (11th Cir. 2019), cert. denied, 140 S. Ct. 1274 (2020) (holding that

we are bound by Smith).

      In this case, regardless of Roper’s prior conviction for violating Fla. Stat. §

893.135, the record demonstrates that Roper nevertheless had two prior convictions

for violating Fla. Stat. § 893.13. Moreover, as we’ve detailed, our prior decisions in

Smith and Pridgeon foreclose any argument that convictions under Fla. Stat. §

893.13 are not “controlled substance offenses” under U.S.S.G. § 4B1.2(b). See

Pridgeon, 853 F.3d at 1198, 1200; Smith, 775 F.3d at 1268. We are bound by our

holdings under the prior precedent rule. See Bishop, 940 F.3d at 1253-54; Jordan,

635 F.3d at 1189. Thus, Roper qualified as a career offender under U.S.S.G §

4B1.1(a) because he had at least two prior convictions for “controlled substance

offenses.” See U.S.S.G § 4B1.1(a). We affirm the district court’s determination of

Roper’s career offender status.

      Finally, Roper has not shown that his sentence was substantively

unreasonable.    In reviewing the “‘substantive reasonableness of [a] sentence


                                          9
          USCA11 Case: 20-10159           Date Filed: 01/25/2021        Page: 10 of 12



imposed under an abuse-of-discretion standard,’” we consider the “‘totality of the

circumstances.’” Pugh, 515 F.3d at 1190 (quoting Gall v. United States, 552 U.S.

38, 51 (2007)). The district court must impose a sentence “sufficient, but not greater

than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a). 2 The

court must consider all of the § 3553(a) factors, but it may give greater weight to

some factors over others -- a decision which is within its sound discretion. United

States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). However, a sentence

may be substantively unreasonable when a court unjustifiably relies on any single §

3553(a) factor, fails to consider pertinent § 3553(a) factors, bases the sentence on

impermissible factors, or selects the sentence arbitrarily. Pugh, 515 F.3d at 1191-

92. A sentence that suffers from one of these symptoms is not per se unreasonable;

rather, we must examine the totality of the circumstances to determine the sentence’s

reasonableness. Id. at 1192.

       “[W]e will not second guess the weight (or lack thereof) that the [court]

accorded to a given [§ 3553(a)] factor . . . as long as the sentence ultimately imposed

is reasonable in light of all the circumstances presented.” United States v. Snipes,


2
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                10
         USCA11 Case: 20-10159       Date Filed: 01/25/2021   Page: 11 of 12



611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis omitted). We

will vacate a sentence only if we “are left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc) (quotation omitted). Notably, even if we “might reasonably

have concluded that a different sentence was appropriate,” this finding alone “is

insufficient to justify reversal.” United States v. Shaw, 560 F.3d 1230, 1238 (11th

Cir. 2009) (quoting Gall, 552 U.S. at 51). We generally presume that a sentence

within the guidelines range is reasonable, as the sentencing guidelines themselves

reflect the purpose and application of the § 3553(a) factors. Irey, 612 F.3d at 1185.

The party challenging the sentence bears the burden to show it is unreasonable.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Here, the district court did not abuse its discretion when it sentenced Roper to

the bottom of the applicable guideline range. At the sentencing hearing, the district

court considered and applied the § 3553(a) factors -- including the applicable

sentencing guideline range, Roper’s history and characteristics, the seriousness of

the offense, and that the sentence it was going to impose should promote respect for

the law and deter criminal conduct. See 18 U.S.C. §§ 3553(a)(1)-(2), (4). The district

court added that it had considered the request for a downward variance but could not


                                         11
         USCA11 Case: 20-10159        Date Filed: 01/25/2021    Page: 12 of 12



articulate a justification for that variance based on the record, which revealed that

Roper had multiple prior convictions for drug trafficking, there was a large amount

of MDMA involved in the instant offense, and Roper had a serious criminal history.

      As for Roper’s argument that the district court impermissibly double-

accounted for his criminal history when it imposed his sentence and denied a

downward variance after determining he was a career offender, he cites to no

authority to support his proposition. Rather, the statute requires the district court to

consider the § 3553(a) factors when imposing a sentence, which include the history

and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1). Moreover, the

sentence is substantively reasonable because it is within the applicable guideline

range and there is no evidence that the district court selected the sentence arbitrarily,

failed to consider any pertinent § 3553(a) factor, or unjustifiably relied on a single

factor. See Pugh, 515 F.3d at 1191-92.

      In short, Roper’s sentence is not outside the range of reasonableness nor are

we left with the firm conviction that the district court committed a clear error.

Accordingly, Roper has failed to meet his burden of demonstrating that his sentence

was unreasonable, and we affirm.

      AFFIRMED.




                                           12